                                                                                                        United States District Court
                                                                                                          Southern District of Texas

                                                                                                             ENTERED
                                     UNITED STATES DISTRICT COURT                                            June 23, 2021
                                      SOUTHERN DISTRICT OF TEXAS                                          Nathan Ochsner, Clerk
                                        BROWNSVILLE DIVISION

JOE PADILLA,                                                §
                                                            §
         Plaintiff,                                         §
                                                            §
VS.                                                         §   CIVIL ACTION NO. 1:19-CV-094
                                                            §
DITECH FINANCIAL LLC, et al.,                               §
                                                            §
         Defendants.                                        §

                   ORDER ADOPTING REPORT AND RECOMMENDATION

         In June 2019, Defendant Ditech Financial, LLC removed this case from a Texas state court

based on diversity of citizenship. (Notice, Doc. 1) Ditech then filed a motion to dismiss any claims

for damages, a motion for summary judgment, and a motion for disbursement of funds held in

the Court’s registry. (Motion to Dismiss, Doc. 29; Motion for Summary Judgment, Doc. 32;

Motion for Disbursement, Doc. 36) Padilla, proceeding pro se, did not file a response to any of

these motions.

         In March 2020, the United States Magistrate Judge issued a Report and Recommendation

(Doc. 38) recommending that all three of Ditech’s motions be granted. No party filed objections.1

The Court finds no plain error in the Report and Recommendation.

         As a result, the Court ADOPTS the Report and Recommendation (Doc. 38).

         It is ORDERED that Defendant Ditech Financial, LLC’s Motion to Dismiss as a Result of

Bankruptcy Court Order Enjoining Defendant’s Claims (Doc. 29) is GRANTED. All claims for

damages by Plaintiff Joe Padilla against Defendant Ditech Financial, LLC are DISMISSED

WITHOUT PREJUDICE for lack of subject matter jurisdiction.



1 Service can be effectuated by “mailing it to the person’s last known address—in which event service is complete upon
mailing”. FED. R. CIV. P. 5(b)(2)(C). The Report and Recommendation was twice sent by certified mail to Padilla’s
address on file, but was returned as unclaimed each time. (Docs. 41, 43) The document was then sent by regular mail,
but was returned as undeliverable. (Doc. 42) No forwarding address is available. (Doc. 41, 42, 43) A “pro se litigant
is responsible for keeping the clerk advised in writing of the [litigant’s] current address.” Local Rule 83.4. As Padilla
has not done so, he is solely responsible for any failure to receive the Report and Recommendation. See Lewis v. Hardy,
248 F. App’x 589, 593 n. 1 (5th Cir. 2007).
       It is also ORDERED that Defendant Ditech Financial, LLC’s Amended Motion for

Summary Judgment (Doc. 32) is GRANTED.               Plaintiff Joe Padilla’s claims for wrongful

foreclosure and breach of contract against Defendant Ditech Financial, LLC are DISMISSED

WITH PREJUDICE. This judgment will not serve as res judicata for any future lawsuit for

wrongful foreclosure or breach of contract if a foreclosure occurs.

       It is also ORDERED that Defendant Ditech Financial, LLC’s Motion to Release Funds

from Court Registry (Doc. 36) is GRANTED. The Clerk of Court is direct to release the full

amount of funds related to this matter currently held in the Court’s registry to counsel for

Defendant Ditech Financial, LLC at:

               Bradley Arant Boult Cummings, LLP
               Attn: S. David Smith
               600 Travis St., Suite 4800
               Houston, Texas 77002.

Within 30 days of any disbursement of funds, Defendant Ditech Financial, LLC should send

Plaintiff Joe Padilla an updated mortgage statement with instructions on where to send future

payments. No party shall make future payments related to this matter to the registry of the state

or federal court.

       The Clerk of Court is directed to close this matter.

       Signed on June 23, 2021.


                                                      ____________________________
                                                      Fernando Rodriguez, Jr.
                                                      United States District Judge
